76 F.3d 376
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Petitioner-Appellee,v.Craig O. COPLEY, Respondent-Appellant.
No. 95-6897.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 15, 1995.Decided:  January 29, 1996.

Craig O. Copley, Appellant Pro Se.  Eileen Coffey Moore, Fenita Talore Morris, Office of the United States Attorney, Raleigh, NC, for Appellee.
Before HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order revoking his conditional release pursuant to 18 U.S.C.A. § 4246(f) (West 1985).   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   Accordingly, we affirm substantially on the reasoning of the district court.   United States v. Copley, No. CA-90-47-HC-BR (E.D.N.C. Mar. 7, 1995).   Additionally, we find that Appellant's revocation hearing was not unnecessarily delayed in violation of § 4246(f).   In light of this disposition, we deny Appellant's Petition to Dismiss Violation of Conditional Release-Discharge and his Notice of Motion for an Order.   In addition, Appellant's motion for an expedited appeal is moot and is dismissed for that reason.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED